Citation Nr: 0320101	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  98-02 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for the 
residuals of a lacerated wound injury to the left arm with 
injury to the deltoid muscle, muscle group III, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran served from August 1942 to October 1945. 

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.


REMAND

A determination has been made that additional development is 
necessary in the current appeal regarding the issue of 
entitlement to an increased disability evaluation for the 
residuals of a lacerated wound injury to the left arm with 
injury to the deltoid muscle, muscle group III, currently 
evaluated as 20 percent disabling.

At present, the veteran contends he is entitled to an 
increased rating for his left arm disability as he currently 
experiences chronic and severe pain, decreased range of 
motion of the shoulder, muscle weakness and atrophy, and 
tingling and numbness of the left arm.  In this respect, the 
Board notes that the evidence of record does not contain any 
current range of motion studies (with specific measurements 
expressed in degrees describing any limitation of motion), 
neurological studies (such as electromyography (EMG) 
testing), and/or a discussion as to the status of any 
scarring present.

As well, the Board finds that the evidence is not conclusive 
as to which symptoms are related to the veteran's service-
connected residuals of a lacerated wound injury to the left 
arm with injury to the deltoid muscle, muscle group III, as 
opposed to his other non-service connected disorders such as 
diabetic neuropathy.  As such, the Board finds that the 
veteran should be scheduled to undergo additional VA 
examinations in order to better determined which symptoms are 
specifically related to the service-connected residuals of a 
muscle injury.  See 38 U.S.C.A. § 5107(b); Gilbert v 
Derwinski, 1 Vet. App. 49, 55-57 (1990); Mittleider v. West, 
11 Vet. App. 181 (1998) (when it is not possible to separate 
the effects of the service-connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102 clearly 
dictates that such signs and symptoms be attributed to the 
service-connected condition).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Contact the veteran and request that 
he provide a list of the names and 
addresses of all doctors and medical care 
facilities (hospitals, HMOs, etc.) who 
have treated him for the service-
connected residuals of a lacerated wound 
injury to the left arm with injury to the 
deltoid muscle, muscle group III, since 
December 1996 (date of claim) to the 
present.  Provide the veteran with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims file.  When the veteran 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records can't be 
obtained and there is no affirmative 
evidence that they don't exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claim will be continued without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

2.  The RO should request that the 
veteran provide information as to the 
dates of any treatment for his service-
connected residuals of a lacerated wound 
injury to the left arm with injury to the 
deltoid muscle, muscle group III, at any 
VA medical facility since December 1996 
(date of claim) to the present.  All 
identified treatment records from any 
reported VA medical facility not already 
contained within the claims file should 
be obtained and associated with the 
claims file.  If the search for the above 
records has negative results, the claims 
file must be properly documented with 
information obtained from the VA 
facility(ies).   

3.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examinations:
(a)  The veteran should be scheduled to 
undergo VA muscle, orthopedic and 
neurological examinations in order to 
determine the nature and extent of the 
residuals of a lacerated wound injury to 
the left arm with injury to the deltoid 
muscle, muscle group III.  The claims 
folder must be made available to and be 
thoroughly reviewed by the examiners in 
connection with the examinations.  The 
examiners should indicate in the 
examination reports that the claims file 
was reviewed.  All necessary tests and 
studies should be conducted and reported 
in the examination reports, including but 
not limited to range of motion studies 
(with specific measurements expressed in 
degrees), electromyography (EMG) testing 
of the veteran's left arm muscles, and 
descriptions of any present scarring.  
After a review of the claims file, the 
examiners should render a medical opinion 
as to which of the veteran's left arm 
symptoms are attributable to the service-
connected residuals of a lacerated wound 
injury to the left arm with injury to the 
deltoid muscle, muscle group III, as 
opposed to any nonservice-connected 
condition(s) including the veteran's 
diabetic neuropathy.  If it is impossible 
to distinguish the symptomatology due to 
the nonservice-connected condition(s), 
the examiners should so indicate.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in written 
reports.

(b)  The examiners should also indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss of the left arm due to any of 
the following: (1) pain on use, including 
flare-ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination. These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss. The examiners should also describe 
the degree of any additional range of 
motion lost due to pain on use or during 
flare-ups.  Furthermore, on the basis of 
both current examination findings and a 
thorough review of all records in the 
claims file, the examiners should express 
an opinion regarding the overall degree 
of impairment resulting from the 
veteran's service-connected residuals of 
a lacerated wound injury to the left arm 
with injury to the deltoid muscle, muscle 
group III, and its effect on the 
veteran's ability to work.  The 
examination reports must include the 
rationale for all opinions expressed.

(c)  Since the examinations are to be 
conducted for compensation rather than 
for treatment purposes, the medical 
specialists should be advised to address 
the functional impairment of the 
appellant's service-connected residuals 
of a lacerated wound injury to the left 
arm with injury to the deltoid muscle, 
muscle group III, in correlation with the 
applicable diagnostic criteria set forth 
in the VA Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2002).  The medical specialists 
must address the degree of severity and 
medical findings that specifically 
correspond to the criteria listed in the 
Rating Schedule for limitation of motion 
of the arm (Diagnostic Code 5201), injury 
to muscle group III (Diagnostic Code 
5303), scars (Diagnostic Code 7803, 7804 
and 7805 as effective prior to and as of 
August 30, 2002), and diseases of the 
peripheral nerves (Diagnostic Codes 8510, 
8511 and 8519).

4.  The veteran should be given adequate 
notice of the requested examinations, 
which includes advising him of the 
consequences of his failure to report to 
the examinations.  If he fails to report 
to the examinations, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination reports are deficient 
in any manner or fails to include 
adequate responses to the specific 
clinical findings/opinions requested, it 
must be returned to the examiners for 
corrective action.  38 C.F.R. § 4.2 
(2002).  Remand instructions of the Board 
are neither optional nor discretionary.  
Full compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  Please ensure compliance with the 
duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)), as well as the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issue on remand.

7.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking entitlement to an increased 
disability evaluation for the residuals 
of a lacerated wound injury to the left 
arm with injury to the deltoid muscle, 
muscle group III, currently evaluated as 
20 percent disabling, specifically 
considering the criteria listed in the 
Rating Schedule for limitation of motion 
of the arm (Diagnostic Code 5201), injury 
to muscle group III (Diagnostic Code 
5303), scars (Diagnostic Code 7803, 7804 
and 7805 as effective prior to and as of 
August 30, 2002), and diseases of the 
peripheral nerves (Diagnostic Codes 8510, 
8511 and 8519).  In addition, the RO 
should take into consideration 38 C.F.R. 
§§ 4.14, 4.40, 4.45, 4.59, and the 
holdings in Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995) and Mittleider v. 
West, 11 Vet. App. 181 (1998) (when it is 
not possible to separate the effects of 
the service-connected condition from a 
nonservice-connected condition, 38 C.F.R. 
§ 3.102 clearly dictates that such signs 
and symptoms be attributed to the 
service-connected condition).  
Furthermore, the RO's consideration of 
referring the service-connected claim for 
extraschedular evaluations under 38 
C.F.R. § 3.321(b)(1) must be documented 
on readjudication.  

8.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




